Citation Nr: 1443784	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  08-01 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1971.  His service from March 16, 1967, until his March 1971 discharge was under other than honorable conditions. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen a claim for service connection for a right arm disorder.

In July 2013, the Board remanded the claim to reopen in order for it to be properly certified.  That action was completed and in an October 2013 decision, the Board reopened the claim and remanded it for additional development.  The claim was remanded by the Board again in February 2014 to complete an instruction issued in the October 2013 remand.  The claim has now been returned for appellate review.

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  The RO obtained additional VA treatment records after it issued a July 2014 supplemental statement of the case.  Review of the evidence reveals that it is not pertinent to the issue that remains to be resolved in this case, namely whether the Veteran has a right arm disorder that is etiologically related to his honorable period of active duty service.  Based on the foregoing, the Board finds that the evidence need not be remanded to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).

The Board previously referred the issue of entitlement to service connection for a left wrist condition on several occasions.  Review of the electronic files reveals that still no action has been taken by the AOJ on this issue.  Therefore, it is again referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The preponderance of the probative evidence of record does not establish that the previously diagnosed chronic flexor and extensor tendonitis, and the currently diagnosed right elbow degenerative joint disease, had their onset during active service or are related to the documented in-service injuries sustained to the Veteran's right elbow and bicep.  

2.  There is no evidence that the Veteran had right elbow degenerative joint disease within a year of his discharge from active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a right arm disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in July 2009 with regard to the claim for service connection for a right arm disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2009.  

The duty to assist was also met in this case.  The service treatment records are in the record and all pertinent VA and identified private treatment records have been obtained and associated with the electronic file.  VA examinations with respect to the issue on appeal were obtained in April 2010 and November 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in November 2013 and the March 2014 addendum opinion are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Obtaining the November 2013 VA examination and the March 2014 addendum opinion also substantially complied with the Board's October 2013 and February 2014 remand instructions, as did obtaining updated VA treatment records.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, the Board finds that no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a right arm condition, to include his elbow and bicep, which he appears to contend are the residuals of a right arm muscle tear.  See VA Forms 21-4138 dated July 2005 and July 2009.  In his August 2009 notice of disagreement, the Veteran reported that he had had right arm weakness for several years and that the only time he ever injured it was during service.  The Veteran also cited a July 2009 treatment record as evidence that his right arm weakness was a chronic disability.  In his June 2010 VA Form 9, the Veteran asserted that since he sustained an injury in service and had a current right arm disability, service connection was warranted.  He also contended that since no opinion was proffered at the April 2010 VA examination, and only two options (weight lifting and his in-service injury) were listed as possibilities, that implies a 50/50 chance that either could have caused his current problems.  

The Veteran's service treatment records reveal that in May 1965, the Veteran was seen with possible sprain of his right elbow after throwing a rock.  He was unable to extend his right arm without severe pain.  The impression was bruised nerve (probably median nerve) and an x-ray was recommended.  A May 1965 x-ray of the Veteran's right arm (elbow) due to possible nerve injury was negative.  A June 1965 record reveals that the Veteran was seen with complaint of pain in the distal right bicep with flexion or full extension of the arm, but with no loss of sensation or function.  An x-ray was reported as negative and the impression was sprain and contusion of right biceps.  A subsequent June 1965 record documents that the Veteran reported persistent tenderness over the insertion of his right bicep secondary to the extensor.  The impression was contused bicep.  An even later June 1965 record indicates that the tenderness had decreased and the Veteran was to start light duty.  There are no other references to the Veteran's right arm during his honorable period of active duty service and the Veteran denied problems with his elbow at the time of his discharge examination.  

The post-service evidence of record documents that the Veteran fell out of a tree in March 1978 and was diagnosed with superficial abrasions of his right arm.  An x-ray of his right elbow showed no fracture or dislocation.  The post-service evidence of record also indicates that the Veteran has an extensive history of lifting weights.  A December 1996 private treatment record documents that the Veteran was involved in a motor vehicle accident in October 1996, during which he hit his right elbow.  It was noted that he had been lifting weights, but the amount of weight had diminished.  The assessment related to the Veteran's right shoulder, not his right arm/bicep/elbow.  An August 1998 private record indicates that the Veteran was seen with chief complaint of right hand and forearm numbness, noted by the examiner to be a complaint essentially subsequent to a surgical subchromial decompression he had.  The impression was right arm numbness.  The examiner determined that in view of his prior surgery and an unremarkable physical examination, a nerve conduction study should be conducted.  An August 1998 electromyography (EMG) was reported as finding right carpal median neuropathy.  See e.g., private treatment records.  

VA records reveal that the Veteran began being seen with complaints of right elbow pain in 2005, for which narcotic medication was prescribed.  

The Veteran underwent a VA joints examination in April 2010, at which time he reported throwing a ball on active duty in May 1965, at which time he tore the muscle at his elbow.  He noted having pain in right elbow since that time.  X-rays of the right elbow were taken, which contained an impression of degenerative changes about the elbow; medial and lateral humeral condyle osteophytes suggest chronic flexor and extensor tendinitis.  Following a detailed physical examination, the Veteran was diagnosed with right elbow degenerative joint disease and chronic flexor and extensor tendonitis.  (Degenerative joint disease is osteoarthritis.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007)).  The examiner indicated that she could not resolve the issue of whether these conditions were etiologically related to service without resort to mere speculation.  The examiner indicated that the Veteran clearly had a right elbow injury during his honorable period of service and that he was treated on multiple occasions for a right biceps insertion injury, but there was no mention of this injury or continued pain on an exit physical in October 1970.  The examiner also cited the absence of mention of a right elbow condition since obtaining VA care in 2003 and the absence of any right elbow conditions/diagnoses listed on his active or inactive problem lists.  The examiner also noted that the Veteran had a long-standing history of weight lifting, which certainly could have contributed to his elbow condition.  Given that no actual opinion was rendered, this examination report is afforded no probative value.  

A July 2010 VA primary care clinic note documents that the Veteran was seen with complaint of right forearm pain since the 1960s.  He reported that he had injured his arm throwing a ball, heard a pop, and was placed in cast and told he had a bicep rupture.  Since then, the Veteran reported chronic pain in the proximal forearm.  He noted having weight lifted competitively, but reported not doing curls and instead doing mainly bench press.  The Veteran did not believe his weight lifting had injured the area.  The Veteran was assessed with "chronic right proximal forarm [sic] pain at insertion site of bicep muscle - possibly due to chronic tendonitis in area from original injury in past. Although cannot state with certainty this is related to original injury, there is 50/50 chance it is related."  

Given the fact that the April 2010 VA examiner could not answer the question as to etiology without resorting to speculation, and the July 2010 VA primary care clinic note contained an assessment of "chronic right proximal forarm [sic] pain at insertion site of bicep muscle - possibly due to chronic tendonitis in area from original injury in past. Although cannot state with certainty this is related to original injury, there is 50/50 chance it is related," the Board remanded the claim in October 2013 in order to schedule another VA examination.  

The Veteran underwent a VA elbow and forearm conditions Disability Benefits Questionnaire (DBQ) in November 2013, at which time his electronic record was reviewed.  The veteran reported that he was playing ball in the military and threw the ball "and popped an elbow out."  He indicated that he was in a cast for about seven weeks.  The Veteran reported that after getting out of the service he had had problems with his elbow "going out."  He indicated that he did not recall being treated for his elbow since service and denied any other right elbow injuries.  The Veteran reported having bought a knee brace and wearing it on his right elbow when lifting weights, which he did three times a week.  Following a detailed physical examination, the Veteran was diagnosed with right elbow degenerative joint disease.  The examiner reported the in-service complaints related to the Veteran's right arm/bicep/elbow and noted that the Veteran denied painful or trick shoulder or elbow at the time of his discharge examination.  The examiner also reported pertinent post-service findings, to include the July 2010 VA treatment record.  The examiner provided an opinion that it is less likely as not that the Veteran's right elbow degenerative joint disease was caused by or is the result of any in-service disease, event or injury, to include the documented treatment related to the Veteran's right elbow, biceps and forearm.  The rationale employed by the examiner was that the Veteran suffered a right elbow injury in 1965 and that treatment records at the time indicate that the condition was improving.  The examiner noted that there was nothing in the service records to indicate he developed a chronic right elbow condition during service.  The examiner also noted that the Veteran had degenerative joint disease in both elbows, which was most likely caused by or a result of years of competitive weight lifting.  

The Board sought an addendum opinion from the November 2013 VA examiner in its February 2014 remand, since the examiner failed to provide discussion of the previously diagnosed chronic flexor and extensor tendonitis as had been requested by the Board.  The examiner was asked to specifically address the August 1998 private treatment record that documents complaint of right forearm numbness and impression of right arm numbness and the July 2010 VA treatment record that contains an assessment of "chronic right proximal forarm [sic] pain at insertion site of bicep muscle - possibly due to chronic tendonitis in area from original injury in past. Although cannot state with certainty this is related to original injury, there is 50/50 chance it is related."

The requested addendum was obtained from the November 2013 VA examiner in March 2014.  The examiner reported reviewing the Veteran's electronic records.  In addition to the two records specifically requested by the Board to be reviewed, the VA examiner also cited several other private treatment records dated between May 1997 and August 1998.  It was the examiner's opinion that it is less likely as not the previously diagnosed chronic flexor and extensor tendonitis had its onset during active service or is related to any in-service disease, event or injury to include documented treatment related to the Veteran's right elbow.  The rationale was that although the Veteran was treated for an acute right elbow injury in service, the service treatment records are negative for any evidence of a chronic right elbow condition.  The examiner noted that the records from 1998 (that she had been directed to review) relate to carpal tunnel syndrome and not an elbow condition.  The examiner explained that this is an impingement of the median nerve in the wrist and in no way related to or caused by the prior acute right elbow condition.  The examiner also noted that the remainder of the 1997/1998 private treatment records referred only to the shoulder and not the elbow.  The examiner reported that there was no evidence that the Veteran was suffering from an elbow condition during the 1990s.  In regards to the July 2010 VA treatment record, the examiner indicated that it was not clear how the primary care provider came to the assumption provided.  The VA examiner noted that it did not appear the primary care provider considered that the service treatment records are negative for evidence of a chronic condition and that that there is no evidence of a chronic elbow condition following service.  It was the VA examiner's determination that the Veteran's right elbow condition is most likely caused by or a result of his decades of power weight lifting.

The preponderance of the evidence of record does not support the claim for service connection for a right arm condition.  The Board acknowledges that the Veteran sustained injuries to his right elbow and bicep during service and that he has current diagnoses involving his right arm, to include chronic flexor and extensor tendonitis and right elbow degenerative joint disease.  The probative evidence of record, however, does not establish that either condition is related to the documented in-service complaints involving the Veteran's right elbow/bicep.  

In that vein, the Board acknowledges the July 2010 primary care treatment record in which it the Veteran reported an in-service injury in the form of a bicep rupture and in which it was determined that the Veteran had "chronic right proximal forarm [sic] pain at insertion site of bicep muscle - possibly due to chronic tendonitis in area from original injury in past."  The primary care provider went on to say that "although cannot state with certainty this is related to original injury, there is 50/50 chance it is related."  This opinion is not afforded any probative value as there is no rationale provided.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Along the same lines, the examiner did not report reviewing the in-service records related to the Veteran's right elbow and bicep injuries and did not acknowledge that no other complaints related to the Veteran's right forearm/elbow/bicep were reported during his remaining six years of active duty service.  

This leaves the opinion provided by the VA examiner who conducted the November 2013 VA examination and provided the March 2014 addendum report.  As noted above, that examiner determined that it is less likely as not that the Veteran's right elbow degenerative joint disease and previously diagnosed chronic flexor and extensor tendonitis had their onset during active service or were related to any in-service disease, event or injury, to include documented in-service treatment related to the Veteran's right elbow, biceps and forearm.  The VA examiner provided a detailed rationale, which was rooted in acknowledgement of the 1965 in-service injuries, but which considered the absence of evidence of a chronic right elbow condition during service.  The examiner's rationale specific to the opinion provided in regards to the right elbow degenerative joint disease also explicitly considered the fact that the Veteran had degenerative joint disease in his left elbow as well as his right, which led to the examiner's conclusion that the bilateral degenerative joint disease was most likely caused by or a result of years of competitive weight lifting.  The examiner's rationale specific to the opinion provided in regards to the previously diagnosed chronic flexor and extensor tendonitis explicitly addressed the fact that records from 1998 related to carpal tunnel syndrome, which is an impingement of the median nerve in the wrist and is unrelated to or caused by the prior acute right elbow condition, which led to the conclusion that the previously diagnosed chronic flexor and extensor tendonitis was most likely caused by or a result of the Veteran's decades of power weight lifting.  Given the detailed rationale employed in support of these opinions, the opinions provided by the November 2013 VA examiner are afforded much probative weight.  See Prejean, 13 Vet. App. at 448-9.  

In the absence of any probative evidence that the previously diagnosed chronic flexor and extensor tendonitis, and the currently diagnosed right elbow degenerative joint disease, are etiologically related to the in-service injuries sustained to the Veteran's right elbow degenerative joint disease, service connection is not warranted on a direct basis.  Service connection is also not warranted on a presumptive basis for the currently diagnosed right elbow degenerative joint disease, as there is no evidence that the Veteran had right elbow degenerative joint disease within a year of his discharge from active duty service.  


ORDER

Service connection for a right arm disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


